RESOLUCIÓN
Al amparo del poder inherente de este Tribunal para regular la admisión y el ejercicio de la práctica de la abo-*498gacía y la notaría, y conforme con lo dispuesto en la Regla 15.4 del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría de 1 de junio de 1998 (4 L.P.R.A. Ap. XVII-B), se enmienda la Regla 10(10.2.1) del citado reglamento, para que exprese lo siguiente:
(10.2.1) Por proveer dichas copias, el Director Ejecutivo co-brará el siguiente arancel en sellos de rentas internas: veinte dólares ($20) por las contestaciones al examen de reválida general; diez dólares ($10) por las contestaciones al examen de reválida notarial, y quince dólares ($15) por las directrices de calificación.
Esta enmienda entrará en vigor inmediatamente.

Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo Ló-pez y Fuster Berlingeri no intervinieron.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo